Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 29 March 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Transfer of Application
This application has been transferred within the Office as a result of Examiner Wrzesinski’s reassignment. 					
Status of Claims
Claims 1-11 and 13-21 are currently pending and have been examined.
Claims 1-3, 7-11, and 13-19  have been amended.
Claims 20 and 21 have been added.
Claims 1-11 and 13-21 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 02 October 2018 claiming benefit to JP2017-233379.

Objections
Claim 7 is objected to for the following informalities:
 circuity should be “circuitry”.
Appropriate correct is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 – Statutory Categories of Invention:
Claims 1-11 and 13-21 are drawn to an apparatus or a method, which are statutory categories of invention.
Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a medical information processing apparatus in part performing the steps of select, from candidate data including surgery data acquired during surgery, target data corresponding to selection conditions that include conditions relating to patient attributes, conditions relating to surgical-procedure types, and conditions relating to disease types; detect a feature from the selected target data and extract feature data corresponding to the detected feature, from the target data, the feature data including at least a medical image, and edit the extracted feature data to generate protocol data for a case related surgical procedure based on previous operations and patients having similar attributes to a current patient. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Claim 2 recites extract the feature data; claim 3 recites learn the target data corresponding to the selection condition; claim 5 recites wherein the target data includes a medical captured image captured by an imaging device during surgery, and the medical image is the medical captured image; claim 6 recites wherein the target data includes a medical illustration image, and the medical image is the medical illustration image; claim 7 recites wherein the target data includes non-image data, and detect a feature from the non-image data; claim 8 recites wherein the target data includes sound collection device during surgery, and extracts sound as the feature data; claim 9 recites the target data includes text which is input by an operation, and extracts text as the feature data; claim 10 recites detect a state-related feature and/or an action-related feature from the target data; claim 11 recites detect, as the state-related feature, a point in time in the target data when a predetermined state is detected from the target data and detect, as the action-related feature, a point in time in the target data when a predetermined action is detected from the target data; claim 13 recites generate the protocol data for the surgical procedure from a plurality of cases; claim 15 recites select the target data by setting the selection condition based on the surgery data acquired during surgery and extract medical images by detecting features from the selected target data; claim 17 recites wherein the medical image corresponding to the surgery data and displayed on the display correspond to a navigation image during surgery; claim 18 recites specify a surgery progress status based on the feature data corresponding to the surgery data acquired during surgery; claim 21 recites wherein, on condition that the surgery proceeds differently than the case related surgical procedure and extract updated protocol data for a modified surgical procedure. Each of these steps of the preceding dependent claims 2-11, 13-18, and 21 only serve to further limit or specify the features of  independent claim 1, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim.
Independent claim 19 recites an information processing method in part performing the steps of selecting, from among candidate data including surgery data acquired during surgery; target data corresponding to selection conditions that include a condition relating to a patient attribute, a condition relating to a surgical-procedure type, and a condition relating to a disease type; detecting a feature from the selected target data and extracting, from the target data, feature data corresponding to the detected feature, the feature data including at least a medical image; and editing the extracted feature data to generate protocol data for a case related based on previous operations and patients having similar attributes to a current patient. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Claim 20 recites wherein, on condition that the surgery proceeds differently than the case related surgical procedure, further comprising extracting updated protocol data for a modified surgical procedure. Each of these steps of the preceding dependent claim 20 only serve to further limit or specify the features of  independent claim 19, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim.
Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 1 recites circuitry. The specification provides generic structure for the computer and corresponding circuits (Specification in ¶ 0244-252). The use of a circuitry, in this case to perform the functions of the medical information processing apparatus, only recites the circuitry as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 2 recites using a model that has learned by machine learning. The specification defines the machine learning model as any model capable of extracting feature data, providing examples of such models like an LST memory neural network (Specification in ¶ 0127 and ¶ 0249). Here, the claims do not recite the generation or update of the model, only the utilization of the output of said model. Using a model that has learned by machine learning, in this case to extract feature data, only recites the model that has learned by machine learning as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception. 
Claim 4 recites a machine learning is deep learning. The specification provides no specific structure for the deep learning model, only reciting the use of deep learning known in the art (Specification in ¶ 0127). Using deep learning, in this case to extract feature data, only recites deep learning as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
Claim 9 recites an input by an operation to an operating device. The limitation is only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claim 14 recites a cause a display to display the medical image corresponding to the surgery data acquired during surgery. Claim 15 recites a cause the display to display the medical image corresponding to the surgery data, among the extracted medical images. Claim 16 recites an issue notification regarding the grounds for extracting the medical images displayed in the display. The limitations are only recited as a tool which only serves as display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception.
Claim 18  recites a control an arm capable of carrying a medical instrument and control the arm such that the medical instrument corresponding to the specified progress status is carried to a predetermined position corresponding to the specified progress status. The limitation is only recited as a tool which only serves as output data from the abstract idea and use for post solution activity (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claim 20 and 21 recites a display a medical image of a next scene that corresponds to the modified surgical procedure. The limitations are only recited as a tool which only serves as display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception. 
The above claims, as a whole, are therefore directed to an abstract idea.
Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claim 1 recites circuitry. This element is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. The additional element therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Claim 2 recites using a model that has learned by machine learning. Claim 4 recites machine learning as deep learning. The use of machine learning, and more specifically, deep learning, to extract feature data from surgical input data is well-understood, routine, and conventional. This position is supported by (1) Daley et al. (US Patent Pub No 2018/0233222) teaching on a deep learning model for feature extract for surgical procedure planning in the Detailed Description in ¶ 0011-12 and ¶ 0019; (2) Barral et al. (US Patent Pub No 2018/0065248) teaching on a deep learning model for analyzing surgical image data for classifying events and recognize structures in the Detailed Description in ¶ 0028, ¶ 0032, and ¶ 0023-25; and (3) Sorenson et al. (US Patent Pub No 2018/0137244) teaching on  a medical image identification system utilizing deep learning in the Detailed Description in ¶ 0032 and ¶ 0147. Therefore, the machine learning additional element is not sufficient to amount to significantly more than the recited judicial exception. 
Claim 9 recites an input by an operation to an operating device. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Claim 14 recites cause a display to display the medical image corresponding to the surgery data acquired during surgery. Claim 15 recites cause the display to display the medical image corresponding to the surgery data, among the extracted medical images. The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Claim 16 recites issue notification regarding the grounds for extracting the medical images displayed in the display. The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Claim 18  recites control an arm capable of carrying a medical instrument and control the arm such that the medical instrument corresponding to the specified progress status is carried to a predetermined position corresponding to the specified progress status. The courts have decided that receiving or transmitting data over a network as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example i. receiving or transmitting data over a network, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network). Furthermore, using extracted surgical feature data to control a surgical device is well-understood, routine, and conventional activity. This position is supported by (1) Daley et al. (US Patent Pub No 2018/0233222) teaching on a deep learning model for feature extract for surgical procedure planning in the Detailed Description in ¶ 0011-12; (2) Barral et al. (US Patent Pub No 2018/0065248) teaching on controlling a surgical device from image extraction machine learning model in the Detailed Description in  ¶ 0027 and ¶ 0040; and (3) Kuman et al. (US Patent Pub No 2014/0287393) teaching on machine learning techniques to operate remote surgical tools in the Detailed Description in ¶ 0075-77. Therefore the use of using extracted surgical feature data to control a surgical device is not sufficient to amount to significantly more than the recited judicial exception.
Claim 20 and 21 recites display a medical image of a next scene that corresponds to the modified surgical procedure. The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Furthermore, each additional element under Step 2A, Prong 2 is analyzed in light of the specification' s explanation of the additional element' s structure. The claimed invention' s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
Claims 1-11 and 13-21 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-7, 9-11, 13-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being precluded by Sorenson et al. (US Patent Pub No 2018/0137244[hereinafter Sorenson]. 
Claim 1 is rejected because the Sorenson prior art teaches on all elements of the claim:
a medical information processing apparatus comprising: is taught in the Detailed Description in ¶ 0054, ¶ 0062, and in the Abstract (teaching on a medical information processing system for extracting relevant feature data from patient health data);
circuitry configured to is taught in the Detailed Description in ¶ 0055, ¶ 0246, and ¶ 0250 (teaching on the medical information extraction system being performed on computer processors with corresponding circuitry);
select, from candidate data including surgery data acquired during surgery, target data corresponding to selection conditions that include is taught in the Detailed Description in ¶ 0048, ¶ 0094, ¶ 0100, and in the Figures at Fig. 5 reference character 502 (teaching on selecting from a patient's surgery data (treated as synonymous to candidate data), artifacts (treated as synonymous to target data) corresponding to specific parameters (treated as synonymous to selection conditions));
conditions relating to patient attributes is taught in the Detailed Description in ¶ 0108 and ¶ 0224-225 (teaching on a segmentation, analysis, and tracking processing engine for determining artifacts related to patient markers (treated as synonymous to patient attributes));
conditions relating to surgical-procedure types, and is taught in the Detailed Description in ¶ 0101 and ¶ 0063 (teaching on a surgical procedure processing engine for determining artifacts from a patient's procedure data - here a vessel analysis from an aortic endograph is provided as an exemplary embodiment);
conditions relating to disease types is taught in the Detailed Description in ¶ 0115 and ¶ 0060 (teaching on a MR examinations processing engine for disease structure image analysis - here breast enhancing image extraction is used to better visualize breast growths over time);
detect a feature from the selected target data and extract feature data corresponding to the detected feature, from the target data, the feature data including at least a medical image, and is taught in the Detailed Description in ¶ 0094-96 and in the Figures at fig. 5 reference characters 502 and 213 (teaching on extracting results/statistics (treated as synonymous to a feature data) from the selected image artifact results from the processing engines wherein the artifact includes medical image input, wherein the artifact is generated using specific processing engines according to what imaging modality type utilized); -AND-
edit the extracted feature data to generate protocol data for a case related surgical procedure based on previous operations and patients having similar attributes to a current patient is taught in the Detailed Description in ¶ 0062, ¶ 0237, ¶ 0052, in the Figures at fig. 5 reference character 211 and 214, and in the Claims at claim 3 (teaching on editing and finalizing the extracted results to generate a procedure protocol recommendations for a patient's surgical procedure wherein said finalized recommendations are based in part on similar physical structures of past cohort patients' data (treated as synonymous to similar attributes to a current patient)).
As per claim 2, Sorenson discloses all of the limitations of claim 1. Sorenson also discloses the following:
the medical information processing apparatus according to claims 1, wherein the circuitry is configured to extract the feature data by using a model that has learned by machine learning is taught in the Detailed Description in ¶ 0141, ¶ 0147, and ¶ 0183-185 (teaching on utilizing machine learning to train not only the results/statistics extraction but also the imaging processing engines).
As per claim 3, Sorenson discloses all of the limitations of claim 2. Sorenson also discloses the following:
the medical information processing apparatus according to claim 2, wherein the circuitry is configured to learn the target data corresponding to the selection condition is taught in the Detailed Description in ¶ 0141, ¶ 0147, and ¶ 0183-185 (teaching on machine learning models trained via supervised learning to extract features based on prior patient data input).
As per claim 4, Sorenson discloses all of the limitations of claim 2. Sorenson also discloses the following:
the medical information processing apparatus according to claim 2, wherein the machine learning is deep learning is taught in the Detailed Description in ¶ 0141, ¶ 0147, ¶ 0183-185, ¶ 0208 (teaching on the machine learning models including deep learning).
As per claim 5, Sorenson discloses all of the limitations of claim 1. Sorenson also discloses the following:
the medical information processing apparatus according to claim 1, wherein the target data includes a medical captured image captured by an imaging device during surgery, and the medical image is the medical captured image is taught in the Detailed Description in ¶ 0082 (teaching on a CT scan processing engine wherein the artifact includes a medical image (here a CT scan) captured of the patient).
As per claim 6, Sorenson discloses all of the limitations of claim 1. Sorenson also discloses the following:
the medical information processing apparatus according to claim 1, wherein the target data includes a medical illustration image, and the medical image is the medical illustration image is taught in the Detailed Description in ¶ 0243 and ¶ 0135 (teaching on a Lobular Decomposition processing engine wherein the artifact includes a 2D moving representation of a 4D process (treated as synonymous to a medical illustration image)).
As per claim 7, Sorenson discloses all of the limitations of claim 1. Sorenson also discloses the following:
the medical information processing apparatus according to claims 1, wherein the target data includes non-image data, and the circuity is configured to detect a feature from the non-image data is taught in the Detailed Description in ¶ 0079 (teaching on the image processing engine to utilize natural language processing techniques wherein the artifact includes written language).
As per claim 9, Sorenson discloses all of the limitations of claim 1. Sorenson also discloses the following:
the medical information processing apparatus according to claim 1, wherein the target data includes text which is input by an operation to an operating device, and the circuitry also extracts text as the feature data is taught in the Detailed Description in ¶ 0079 (teaching on the image processing engine to utilize natural language processing techniques wherein the artifact includes written language (i.e. text)).
As per claim 10, Sorenson discloses all of the limitations of claim 1. Sorenson also discloses the following:
the medical information processing apparatus according to claim 1, wherein the circuitry is configured to detect a state-related feature and/or is taught in the Detailed Description in ¶ 0062  (teaching on the image processing engine to determine a particular medical condition, issue, or disease (treated as synonymous to state-related feature)); -AND-
an action-related feature from the target data is taught in the Detailed Description in ¶ 0243 and ¶ 0135 (teaching on a Lobular Decomposition processing engine wherein the artifact includes a 2D moving representation of a 4D process (treated as synonymous to an action-related feature)).
As per claim 11, Sorenson discloses all of the limitations of claim 10. Sorenson also discloses the following:
the medical information processing apparatus according to claim 10, wherein circuitry is configured to detect, as the state-related feature, a point in time in the target data when a predetermined state is detected from the target data and is taught in the Detailed Description in ¶ 0062 and ¶ 0155 (teaching on the image processing engine to determine a particular medical condition, issue, or disease (treated as synonymous to state-related feature) over a predetermined time series); -AND-
detect, as the action-related feature, a point in time in the target data when a predetermined action is detected from the target data is taught in the Detailed Description in ¶ 0243, ¶ 0135, and ¶ 0155 (teaching on a Lobular Decomposition processing engine wherein the artifact includes a 2D moving representation of a 4D process (treated as synonymous to an action-related feature) over a predetermined time series).
As per claim 13, Sorenson discloses all of the limitations of claim 1. Sorenson also discloses the following:
the medical information processing apparatus according to claim 1, wherein the circuitry is configured to generate the protocol data for the surgical procedure from a plurality of cases is taught in the Detailed Description in ¶ 0062, ¶ 0237, ¶ 0052, in the Figures at fig. 5 reference character 211 and 214, and in the Claims at claim 3 (teaching on editing and finalizing the extracted results to generate a procedure protocol recommendations for a patient's surgical procedure wherein said finalized recommendations are based in part on similar physical structures of past cohort patients' data (treated as synonymous to similar attributes to a current patient)).
As per claim 14, Sorenson discloses all of the limitations of claim 1. Sorenson also discloses the following:
the medical information processing apparatus according to claim 1, wherein the circuitry is configured to cause a display to display the medical image corresponding to the surgery data acquired during surgery is taught in the Detailed Description in ¶ 0101, ¶ 0070, ¶ 0063, and ¶ 0066 (teaching on a surgical procedure processing engine for determining artifacts from a patient's procedure data - here a vessel analysis from an aortic endograph is provided as an exemplary embodiment wherein said processing engine artifacts are displayed on a display).
As per claim 15, Sorenson discloses all of the limitations of claim 14. Sorenson also discloses the following:
the medical information processing apparatus according to claim 14, wherein circuitry is configured to: select the target data by setting the selection condition based on the surgery data acquired during surgery is taught in the Detailed Description in ¶ 0048 (teaching on a user selecting the artifact data (treated as synonymous to target data) for a specific processing engine);
extract medical images by detecting features from the selected target data, and is taught in the Detailed Description in ¶ 0104 and ¶ 0127 (teaching on detecting artifacts related to surgical clips of a specific surgical procedures); -AND-
cause the display to display the medical image corresponding to the surgery data, among the extracted medical images is taught in the Detailed Description in ¶ 0066 (teaching on displaying the actual finding or derived summary of the processing engine).
As per claim 16, Sorenson discloses all of the limitations of claim 15. Sorenson also discloses the following:
the medical information processing apparatus according to claim 15, wherein the circuitry is configured to issue notification regarding the grounds for extracting the medical images displayed in the display is taught in the Detailed Description in ¶ 0066 (teaching on displaying the actual finding or derived summary of the processing engine).
As per claim 17, Sorenson discloses all of the limitations of claim 15. Sorenson also discloses the following:
the medical information processing apparatus according to claim 15, wherein the medical image corresponding to the surgery data and displayed on the display correspond to a navigation image during surgery is taught in the Detailed Description in ¶ 0066, ¶ 0137, 0168, ¶ 0061, and ¶ 0119 (teaching on displaying the actual finding or derived summary of the processing engine of a patient's anatomical feature that was navigated to during surgery - here a vessel track tool and plaque analysis is provided as an exemplary embodiment).

Claim 19 is rejected because the Sorenson prior art teaches on all elements of the claim:
an information processing method executed by a medical information processing apparatus, the method comprising is taught in the Detailed Description in ¶ 0054, ¶ 0062, and in the Abstract (teaching on a medical information processing system for extracting relevant feature data from patient health data);
selecting, from among candidate data including surgery data acquired during surgery is taught in the Detailed Description in ¶ 0048, ¶ 0094, ¶ 0100, and in the Figures at Fig. 5 reference character 502 (teaching on selecting from a patient's surgery data (treated as synonymous to candidate data), artifacts (treated as synonymous to target data) corresponding to specific parameters (treated as synonymous to selection conditions));
target data corresponding to selection conditions that include a condition relating to a patient attribute is taught in the Detailed Description in ¶ 0108 and ¶ 0224-225 (teaching on a segmentation, analysis, and tracking processing engine for determining artifacts related to patient markers (treated as synonymous to patient attributes));
a condition relating to a surgical-procedure type, and is taught in the Detailed Description in ¶ 0101 and ¶ 0063 (teaching on a surgical procedure processing engine for determining artifacts from a patient's procedure data - here a vessel analysis from an aortic endograph is provided as an exemplary embodiment);
a condition relating to a disease type is taught in the Detailed Description in ¶ 0115 and ¶ 0060 (teaching on a MR examinations processing engine for disease structure image analysis - here breast enhancing image extraction is used to better visualize breast growths over time);
detecting a feature from the selected target data and extracting, from the target data, feature data corresponding to the detected feature, the feature data including at least a medical image; and is taught in the Detailed Description in ¶ 0094-96 and in the Figures at fig. 5 reference characters 502 and 213 (teaching on extracting results/statistics (treated as synonymous to a feature data) from the selected image artifact results from the processing engines wherein the artifact includes medical image input, wherein the artifact is generated using specific processing engines according to what imaging modality type utilized); -AND-
editing the extracted feature data to generate protocol data for a case related based on previous operations and patients having similar attributes to a current patient is taught in the Detailed Description in ¶ 0062, ¶ 0237, ¶ 0052, in the Figures at fig. 5 reference character 211 and 214, and in the Claims at claim 3 (teaching on editing and finalizing the extracted results to generate a procedure protocol recommendations for a patient's surgical procedure wherein said finalized recommendations are based in part on similar physical structures of past cohort patients' data (treated as synonymous to similar attributes to a current patient)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sorenson as applied to claim 1 above, and further in view of Sehnert, et al. (US Patent Pub No 2017/0143284)[hereinafter Sehnert].
As per claim 8, Sorenson teaches on all of the limitations of claim 1. Sorenson fails to teach the following; Sehnert however does teach:
the medical information processing apparatus according to claim 1, wherein the target data includes sound collection device during surgery, and the circuitry also extracts sound as the feature data is taught in the Detailed Description in ¶ 0074 (teaching on a surgical sound collection device and extracting relevant data from said sound collected).
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have readily incorporated the system for detecting a retained surgical object comprising collecting sound through the utilization of a sound collection device during surgery, as previously disclosed by Sehnert, within the medical information processing apparatus, as previously disclosed by Sorenson, in order to both collect and report useful data related to surgical device use and disposition following a surgical procedure (see Sehnert in ¶ 0074).

Claims 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson as applied to claim 1 above, and further in view of Walker et al. (US Patent Pub No 2017/0151027)[hereinafter Walker].
As per claim 18, Sorenson teaches on all of the limitations of claim 1. Sorenson fails to teach the following; Walker however does teach:
the medical information processing apparatus according to claim 1, wherein the circuitry is configured to: control an arm capable of carrying a medical instrument is taught in the Detailed Description in ¶ 0042, ¶ 0048-49, and ¶ 0122 (teaching on an image-guided surgical robot arm for navigating medical instruments);
specify a surgery progress status based on the feature data corresponding to the surgery data acquired during surgery and is taught in the Detailed Description in ¶ 0046 and ¶ 0072 (teaching on tracking surgical progress based on image data obtained related to the location and/or orientation of anatomical objects within a reference frame (treated as synonymous to predetermined position)); -AND-
control the arm such that the medical instrument corresponding to the specified progress status is carried to a predetermined position corresponding to the specified progress status is taught in the Detailed Description in ¶ 0113, ¶ 0122, and ¶ 0125 (teaching on a surgical auto-pilot feature wherein the surgical arm proceeds according to a predetermined plan).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily integrated the robot-assisted driving systems and methods which automatically extract medical navigation data, as previously disclosed by Walker, within the medical information processing apparatus, as previously disclosed by Sorenson, in order to provide improved and optimized tracking of the progression of a medical instrument through the course of a surgical procedure, based upon virtual visualization of the surgical instrument in reference to anatomical features obtained through medical imaging techniques (Walker in ¶ 0042, ¶ 0046, ¶ 0048-49, ¶ 0072, ¶ 0113, ¶ 0122, ¶ 0123).
As per claim 21, Sorenson teaches on all of the limitations of claim 1. Sorenson fails to teach the following; Walker however does teach:
the medical information processing apparatus according to claim 1, wherein, on condition that the surgery proceeds differently than the case related surgical procedure is taught in the Detailed Description in ¶ 0113, ¶ 0122, and ¶ 0125 (teaching on modifying the position target of the surgical arm if the surgical procedure needs to be "fine-tuned" (treated as synonymous to differently than the case related surgical procedure)); -AND-
the circuitry is configured to extract updated protocol data for a modified surgical procedure and display a medical image of a next scene that corresponds to the modified surgical procedure is taught in the Detailed Description in ¶ 0113, ¶ 0122, and ¶ 0125 (teaching on reconstructing the procedural image projection (treated as synonymous to "image of a next scene")).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily integrated the robot-assisted driving systems and methods which automatically extract medical navigation data, as previously disclosed by Walker, within the medical information processing apparatus, as previously disclosed by Sorenson, in order to provide improved and optimized tracking of the progression of a medical instrument through the course of a surgical procedure, based upon virtual visualization of the surgical instrument in reference to anatomical features obtained through medical imaging techniques (Walker in ¶ 0042, ¶ 0046, ¶ 0048-49, ¶ 0072, ¶ 0113, ¶ 0122, ¶ 0123).
As per claim 20, Sorenson teaches on all of the limitations of claim 19. Sorenson fails to teach the following; Walker however does teach:
the method as claimed in claim 19, wherein, on condition that the surgery proceeds differently than the case related surgical procedure, further comprising extracting updated protocol data for a modified surgical procedure and is taught in the Detailed Description in ¶ 0113, ¶ 0122, and ¶ 0125 (teaching on modifying the position target of the surgical arm if the surgical procedure needs to be "fine-tuned" (treated as synonymous to differently than the case related surgical procedure)); -AND-
display a medical image of a next scene that corresponds to the modified surgical procedure is taught in the Detailed Description in ¶ 0113, ¶ 0122, and ¶ 0125 (teaching on reconstructing the procedural image projection (treated as synonymous to "image of a next scene")).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily integrated the robot-assisted driving systems and methods which automatically extract medical navigation data, as previously disclosed by Walker, within the medical information processing apparatus, as previously disclosed by Sorenson, in order to provide improved and optimized tracking of the progression of a medical instrument through the course of a surgical procedure, based upon virtual visualization of the surgical instrument in reference to anatomical features obtained through medical imaging techniques (Walker in ¶ 0042, ¶ 0046, ¶ 0048-49, ¶ 0072, ¶ 0113, ¶ 0122, ¶ 0123).

Response to Arguments
Applicant's arguments filed 29 March 2022 with respect to 35 USC § 101 have been fully considered but they are not persuasive. Applicant asserts that the instant claims do not recite an abstract idea as selecting target data, detecting a feature form the selected target data, extracting feature data including at least a medical image corresponding to the detected feature, from the target data and generating protocol data based on previous operations and patients having similar attributes to a current patient as these steps are definite and cannot be performed mentally. Examiner disagrees that these limitations cannot be performed mentally. While certain embodiments of the claim language might be too complex to be performed mentally as indicated by Applicant, there is no evidence of such complexity in the particular claim language that would indicate that the tasks performed within the abstract idea could not be practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations  (see MPEP § 2106.04(a)(2)(III)(A) citing SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019)). Applicant asserts that the claims are not directed towards one of the enumerated human activity subgroups. While Examiner notes that the human interaction subgroup “managing personal behavior or relationships or interactions between people” would include a surgical planning system with patient feature extraction. It is important to note that the text within the parentheses stating social activities, teaching, and following rules or instructions are provided as examples and not an exclusive listing and that the October 2019 Update: Subject Matter Eligibility on p. 5 stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping. However, for clarity of the rejection, Examiner believes the abstract idea could also be directed towards a mental process as reflected in the rejection above. 
Applicant then asserts that the processing of target data and generating protocol data for a case related surgical procedure based on previous operations and patients having similar attributes to a current patient  facilitates the extraction of information and improves protocol data that would otherwise not be readily available and therefore integrate an asserted judicial exception into a practical application. Examiner disagrees that this amounts to a practical application. After determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception (see MPEP § 2106.04(d) - Integration of a Judicial Exception Into A Practical Application). The court has provided limitations that are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application and limitations that did not integrate a judicial exception into a practical application (see MPEP § 2106.04(d)(I) – Relevant Considerations for Evaluating Whether Additional Elements integrate a Judicial Exception into a Practical Application). Here the instant claims seem more analogous to "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
Applicant's arguments filed 29 March 2022 with respect to 35 USC § 102/3 have been fully considered but they are not persuasive. Applicant asserts that Sorenson fails to teach on generating protocol data for a case related surgical procedure based on previous operations and patients having similar attributes to a current patient. Examiner disagrees. As stated above, Examiner believes that Sorenson, in the Detailed Description in ¶ 0062, ¶ 0237, ¶ 0052, in the Figures at fig. 5 reference character 211 and 214, and in the Claims at claim 3 teaches on editing and finalizing the extracted results to generate a procedure protocol recommendations for a patient's surgical procedure wherein said finalized recommendations are based in part on similar physical structures of past cohort patients' data (treated as synonymous to similar attributes to a current patient). 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626